SECOND AMENDMENT TO PRIVATE SHELF AGREEMENT

        THIS SECOND AMENDMENT dated as of May 18, 2004 (this “Second Amendment”)
to the Multi-Currency Private Shelf Agreement dated as of August 26, 2003 (as
amended to date, the “Private Shelf Facility”) is between Nu Skin Enterprises,
Inc., a Delaware corporation (the “Company”), on the one hand, and Prudential
Investment Management, Inc. and the holders of the Series A Senior Notes and
Series B Senor Notes issued under the Private Shelf Facility that are
signatories hereto (collectively, “Prudential”), on the other hand.


RECITALS

        A.        Pursuant to the request of the Company, the Company and
Prudential now desire to amend the Private Shelf Facility in the respects, but
only in the respects, hereinafter set forth.

        B.        Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Private Shelf Facility unless herein defined or
the context shall otherwise require.

        C.        All requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

        NOW, THEREFORE, upon the full and complete satisfaction of the
conditions precedent to the effectiveness of this Second Amendment set forth in
Section 3 hereof, and in consideration of good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company and
Prudential do hereby agree as follows:


SECTION 1.      AMENDMENTS TO PRIVATE SHELF FACILITY

        1.1         Section 10.4 of the Private Shelf Facility is hereby amended
in its entirety to read as follows:

               “10.4     Minimum Consolidated Net Worth

          The Company will not, at any time, permit Consolidated Net Worth to be
less than the sum of (i) $220,661,800, (ii) an aggregate amount equal to (a) 50%
of Consolidated Net Income (in each case to the extent a positive number) earned
in the fiscal quarter ended March 31, 2004, and each subsequent fiscal quarter
to and including the fiscal quarter ended December 31, 2005 and (b) 60% of
Consolidated Net Income (in each case, to the extent a positive number) for each
complete fiscal quarter thereafter, unless clause (iii) below is operative for
any given fiscal quarter


-1-

  (in which case such fiscal quarter shall be excepted from this clause (b)),
(iii) for the fiscal quarter ended March 31, 2006 and each fiscal quarter ended
thereafter to but not including the fiscal quarter in which Total Indebtedness
is first reduced to $120,000,000 or less, an aggregate amount equal to 70% of
Consolidated Net Income (in each case to the extent a positive number) earned in
each such fiscal quarter, and (iv) 50% of the net proceeds realized by the
Company and its Restricted Subsidiaries from (a) the sale of Equity Securities
subsequent to December 31, 2003, excluding issuances of Equity Securities upon
exercise of employee stock options or rights under any employee benefit plans
(excluding such exercise by any Person that owns greater than 5% of the Equity
Securities of the Company), (b) issuances of Equity Securities in connection
with acquisitions by the Company and its Restricted Subsidiaries and (c)
reissuances of up to $60,000,000 of treasury securities purchased by the Company
after December 31, 2003.


        1.2          The Private Shelf Facility is further amended by adding
thereto a new Section 10.11 as follows:

                            “10.11 Minimum Cash.

          The Company covenants that at no time from March 31, 2004 through and
including September 30, 2004 will Available Cash be less than $75,000,000 and
that at no time from October 1, 2004 through and including December 31, 2005
will Available Cash be less than $90,000,000. For purposes hereof “Available
Cash” shall mean the difference between (i) the amount of the consolidated cash
and cash equivalents of the Company and Restricted Subsidiaries and (ii) the
aggregate amount outstanding under revolving credit facilities on which the
Company or any Restricted Subsidiaries are obligated as borrowers or
guarantors.”


        1.3          Schedule A of the Private Shelf Facility is hereby further
amended by amending and restating the definition of “Consolidated Net Worth” in
the following manner:

          “Consolidated Net Worth” means, at any time, (a) the consolidated
stockholders’ equity of the Company and the Restricted Subsidiaries, as defined
according to GAAP, less (b) the sum of (i) to the extent included in clause (a),
all amounts attributable to minority interests, if any, in the securities of
Restricted Subsidiaries, and (ii) the amount by which Restricted Investments
exceed 20% of the amount determined in clause (a).


-2-


SECTION 2.          REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE COMPANY.

                  2.1          To induce Prudential to execute and deliver this
Second Amendment (which representations shall survive the execution and delivery
of this Second Amendment), the Company represents and warrants to Prudential
that:

  (a)        this Second Amendment has been duly authorized, executed and
delivered by it and each Guarantor Subsidiary which is a signatory hereto and
this Second Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);


  (b)        the Private Shelf Facility, as amended by this Second Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);


  (c)        the execution, delivery and performance by the Company of this
Second Amendment (i) has been duly authorized by all requisite corporate action
and, if required, shareholder action, (ii) does not require the consent or
approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of laws, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or (3)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which its properties or assets are or may be bound, or (B)
result in a breach or constitute (alone or with due notice or lapse or both) a
default under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c); and


  (d)        as of the date hereof and after giving effect to this Second
Amendment, no Default or Event of Default has occurred which is constituting.


Section 3.          Conditions to Effectiveness of This Amendment. This Second
Amendment shall become effective as of the date hereof upon the delivery to
Prudential of executed counterparts of this Second Amendment, duly executed by
the Company, the Subsidiary Guarantors named as signatories hereto and the
Required Holders.

-3-


SECTION 4.          MISCELLANEOUS.

           4.1.          This Second Amendment shall be construed in connection
with and as part of the Private Shelf Facility, and except as modified and
expressly amended by this Second Amendment, all terms, conditions, and covenants
contained in the Private Shelf Facility and the Notes are hereby ratified and
shall be and remain in full force and effect.

            4.2          Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Second Amendment may refer to the Private Shelf Facility without making specific
reference to this Second Amendment but nevertheless all such references shall
include this Second Amendment unless the context otherwise requires.

            4.3          The descriptive heading of the various Sections or
parts of this Second Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

            4.4          This Second Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

            4.5          The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Second
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

  PRUDENTIAL INVESTMENT
MANAGEMENT, INC.

By:    /s/  Stephen J. De Martini
Its:    Vice President


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA

By:    /s/  Stephen J. De Martini
Its:    Vice President


-4-

  PRUCO LIFE INSURANCE COMPANY

By:    /s/  Stephen J. De Martini
Its:    Vice President


BAYSTATE INVESTMENTS, LLC
Prudential Private Placement Investors,
      L.P., as Investment Advisor
By:    Prudential Private Placement Investors,
             Inc., General Partner

By:    /s/  Stephen J. De Martini
Its:    Vice President


GOLDEN AMERICAN LIFE
INSURANCE COMPANY
Prudential Private Placement Investors,
      L.P., as Investment Advisor
By:    Prudential Private Placement Investors,
             Inc., General Partner

By:      /s/  Stephen J. De Martini
Title:    Vice President


NU SKIN ENTERPRISES, INC.

By:         /s/  Ritch Wood
Name:    Ritch Wood
Its:          Chief Financial Officer


-5-

  The undersigned Subsidiary Guarantors
hereby consent and agree to the
foregoing and to the First Amendment,
dated October 31, 2003, to the
Private Shelf Faciliity.


NU SKIN ENTERPRISES HONG KONG, INC.,
a Delaware corporation
NU SKIN INTERNATIONAL, INC.,
a Utah corporation
NU SKIN TAIWAN, INC.,
a Utah corporation
NU SKIN UNITED STATES, INC.,
a Delaware corporation
BIG PLANET, INC.,
a Delaware corporation
NSE KOREA LTD.,
a Delaware corporation

By:            /s/  D. Matthew Dorny
Name:    D. Matthew Dorny
Title:      Vice President


NSE KOREA, LTD.,
a Korean corporation

By:    /s/        Luke Yoo
Name:    Luke Yoo
Title:      President, Representative Director
               and General Manager


-6-